COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:               01-12-00059-CR
Style:                      Nuur Ahmed
                            v The State of Texas
Date motion filed*:         February 25, 2013
                            Motion requesting the court to rule on State’s motion to abate and fourth
Type of motion:             motion for extension of time to file brief
Party filing motion:        State
Document to be filed:       Brief

Is appeal accelerated? No

If motion to extend time:
        Original due date:                    November 26, 2012
        Number of previous extensions:            -3-               Current Due date: February 25, 2013
        Date Requested:                       30 days after trial court response or March 24

Ordered that motion is:

              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional motions to
                 extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         The State’s motion for extension is granted. The State’s brief will be due no later than
         30 days after the amended certification of appellant’s right to appeal is filed in this court,
         regardless of whether the case has been reinstated. The State’s request for the court to
         rule on the State’s motion to abate is dismissed as moot.

Judge's signature: /s/ Harvey Brown
                 
Panel consists of ____________________________________________

Date: March 11, 2013
November 7, 2008 Revision